Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 09/10/2021 is acknowledged. Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement. 
Withdrawn Rejections
	The nonstatutory double patenting rejection over 15965096 is hereby withdrawn in view of approved terminal disclaimer.
Claim Objections
Claim 3 is objected to because of the following informalities:  The term pentosidine, crossline, and pyrraline should be lowercases not capital letters. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (The American Journal of Cardiology, vol. 71 (6), pp. 26B-31B, published 02/25/1993, IDS submitted on 09/18/2020) in view of Yamada et al. (Nature Chemical Biology, vol. 12, pp. 608-614, published August 2016, IDS submitted on 01/04/2020, cite no. 8) and Takaba et al. (JP2009108037, published 05/21/2009, IDS submitted on 09/18/2020). 
Lyons et al. teach reactions involving glycation and oxidation of proteins and lipids are believed to contribute to atherogenesis and glycation and can increase the atherogenic potential of certain plasma constituents, including low-density lipoprotein (LDL) and glycation of LDL is significantly increased in diabetic patients (see abstract). Lyons et al. further teach in the abstract LDL-immune complexes and generation of oxygen free radicals, resulting in oxidative damage to both the lipid and protein components of LDL. Lyons et al. teach the combined glycation and oxidation of proteins recently termed as glycoxidation and the reactions involving free-radical-mediated oxidation (see page 26, right col., paras. 1-2). Lyons et al. teach in the abstract that glycoxidation products are believed to be atherogenic (see abstract). Lyons et al. teach evidence from recent studies has suggested that glycation and oxidation are important in the pathogenesis of atherosclerosis and some of these may serve as biologic markers of protein damage resulting from diabetes (see page 26, right col., para.1). Lyons et al. further teach metabolic abnormalities associated with glycated LDL may be relevant to accelerated atherosclerosis in diabetic patients, as well as in individuals with undiagnosed impaired glucose tolerance (see page 27, left col., last para). Lyons et al. teach that glycation of proteins generates free radicals so glycated LDL particles may have increased susceptibility to subsequent oxidative damage (see page 27, right col., para. 1). Lyons et al. teach oxidation can damage both the lipid and protein components of LDL particles (see page 27, right col., para. 2; and Figure 1). Lyons et al. further teach free radicals can, for instance, damage an unsaturated fatty acid side chain, generating more free radicals and setting in motion a vicious cycle leading to oxidative damage and rancidity in the core of the particle (see page 27, right col., para. 2; and Figures 1-2). 
	Lyons et al. do not teach a fluorescent nitroxide represented by the claimed chemical structure (1). Lyons et al. further do not teach a primary antibody recognizing an oxidized low-density lipoprotein and a primary antibody recognizing a glycated low-density lipoprotein, a secondary antibody recognizing the primary detection antibody recognizing the oxidized low-density lipoprotein, and a secondary antibody recognizing the primary detection antibody recognizing the glycated low-density lipoprotein wherein the secondary antibodies are fluorescently labelled with fluorophores.
	Yamada et al. teach lipids and their metabolites are easily oxidized in chain reactions initiated by lipid radicals forming lipid peroxidation products and the markers can bind cellular macromolecules, causing inflammation, apoptosis, and other damages (abstract). Yamada et al. further teach in the abstract the methods to detect and neutralize the initiating radicals would provide insights into disease mechanisms and new therapeutic approaches. Yamada et al. teach the first high-sensitivity, specific fluorescence probe for lipid radicals (NBD-Pen) (see Figure 1) and the novel fluorescence probe that provides imaging information about lipid radical generation and potential therapeutic benefits in vivo (bottom of abstract). Yamada et al teach NBD-Pen probe (i.e., the chemical structure (1) as claimed) was capable of fluorescence lipid radical detection via fluorescence turn-on switching, functioning through loss of the nitroxide radical (page 609, left col., bottom of para. 1). Yamada et al. teach that NBD-Pen had favorable properties, including stability, a turn-on switching function and the ability to detect lipid radicals (see pg. 609, right col., bottom of para. 2). Yamada et al. teach using this probe, lipid radicals and their resulting chain reactions as key factors in tumor initiation (see page 613, left col. para. 1). Yamada et al. teach NBD-Pen was present primarily in the lipophilic environment (see page 611, left col., middle of para.). 
Takaba et al. teach LDL detection assay (page 2, Subject of the Invention). Takaba et al. teach the monoclonal antibody has so far been used for the measurement of the denatured LDL which is the arteriosclerosis risk factor in human plasma (see paras. [0004]-[0005]). Takaba et al. teach anti-OxLDL antibody or anti-MDA-LDL antibody or, anti-acrolein antibody (see para. [0186]). Takaba et al. teach anti-pentosidine antibody (see para. [0304]). Takaba et al. teach the disease caused by said AGE may be from diabetes or diabetic angiopathy (see paras. [0068] and [0198]). Takaba et al. teach peroxidation reaction of a lipid produces generates acrolein by detecting anti-acrolein antibody (see para. [0338]). Takaba et al. teach comparing quantity of composition (see para. [0038]). Takaba et al. teach detection with a marker second antibody (see paras. [0283] and [0290], [0310], [0318], [0336], and [0342]). Takaba et al. teach marker is fluorescent labeling or chemiluminescent labeling (see para. [0170]). Takaba et al. teach fluorescent labeling is fluorescein, rhodamine, or Alexa (see para. [0180]). Takaba et al. teach oxidized LDL and partial-oxidation LDL (see para. [0084]). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to measure the glycoxidation (radical-mediated oxidation), glycation and oxidation of lipid and protein components of low density lipoprotein (LDL) as taught by Lyons et al. by combining the fluorescence probe as taught by Yamada et al. with the antibodies and fluorophores as taught by Takaba et al. to detect reactions that contribute to atherogenesis because Lyons et al. teach that besides glycation and oxidation, free radicals are generated to both the lipid and protein components of low-density lipoprotein and Yamaha et al. teach the fluorescence probe, NBD-Pen, has the ability to detect lipid radicals in lipophilic environment and provides imaging information about the lipid radical generation. It would have been obvious to the person to include the anti-OxLDL and anti-pentosidine antibodies with fluorophores labelled secondary antibodies of Takaba et al. to detect various forms of glycated and oxidized low-density lipoproteins because Lyons et al. teach that glycation, oxidation, and glycoxidation of lipoproteins are generated products that would contribute to atherogenesis. Thus, the combined measurements would have generated information that included different forms of oxidation states where radicals are not detectable by antibodies, as Lyons et al. and Yamada et al. teach oxygen free radical occurs in lipophilic environment. 
The person would have a reasonable expectation of success in using the NBD-Pen probe with anti-OxLDL and anti-pentosidine antibodies and fluorophore conjugated secondary antibodies in detecting glycation and oxidization states because it has been well understood by Takaba et al. and Yamada et al. to use fluorophores to measure in lipophilic environments. 
	Regarding claim 2, Lyons et al. do not teach anti-OxLDL antibody. Takaba et al. teach anti-OxLDL antibody or anti-MDA-LDL antibody or, anti-acrolein antibody (see para. [0186]). As stated above, it would have been obvious to capture the amount of glycated and oxidized low-density lipoproteins in the process of measuring radical reactions for identifying the levels of glycation and oxidation in diabetic patients as compared to normal subjects. 
	Regarding claim 3, Lyons et al. do not teach antibody recognizing pentosidine. Takaba et al. teach anti-pentosidine antibody (see para. [0304]). As stated above, it would have been obvious to capture the amount of glycated and oxidized low-density lipoproteins in the process of measuring radical reactions for identifying the levels of glycation and oxidation in diabetic patients as compared to normal subjects.
	Regarding claim 8, Lyons et al. do not teach the fluorophores have emission wavelengths different from each other. Takaba et al. teach detection with a marker second antibody for anti-oxidization LDL polyclonal antibody and anti-MDA-LDL mouse monoclonal antibody (see paras. [0283] and [0290], [0310], [0318], [0336], and [0342]). Takaba et al. teach anti-pentosidine antibody and marker secondary antibody (see para. [0304]). Takaba et al. teach marker is fluorescent labeling or chemiluminescent labeling (see para. [0170]). Takaba et al. teach various fluorophores are used as labels such as fluorescein, rhodamine, or Alexa (see para. [0180]). Therefore, it would have been obvious to have used different fluorophores because the fluorophores are used to determine and distinguish a specific antigen. 
	 
Response to Arguments
Applicant's Affidavit 130(a) and arguments filed on 07/26/2022 and 09/28/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments and Affidavit 130(a) have stated that the disclosure of Yamada publication was disclosed by Ken-ichi Yamada or another who obtained the subject matter disclosed directly or indirectly from Ken-ichi Yamada. Thus, the Yamada publication is disqualified as prior art because the exception under 35 U.S.C. 102(b)(1)(A) applies. Applicant also stated that “MPEP 717.01 provides that "[i]f effective, the disqualification of the disclosure as prior art under 35 U.S.C. 102(a) will make the disclosure unavailable to be applied in a rejection under either 35 U.S.C. 102(a) or 35 U.S.C. 103."
The arguments are not found persuasive for the following reasons.  MPEP 717.01(a)(1) (B) also states that factors to consider in the Affidavit 130(a) are: 
“Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982) (emphasis added).”
“A mere statement from the inventor or a joint inventor, without any accompanying reasonable explanation, may not be sufficient.”
Therefore, a mere statement from the co-inventor, Ken-ichi Yamada, that the disclosure in the Yamada publication was disclosed by me, or another who obtained the subject matter disclosed directly or indirectly from me, the co-inventor of the claimed invention is not sufficient to disqualify the Yamada publication under the 35 U.S.C. 102(b)(1)(A) exception. The statement is not an unequivocal statement from the inventor that he/she invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors. Therefore the Affidavit 130(a) is not found persuasive to disqualify the Yamada publication.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Takaba et al. but the reference fails to teach or reasonably suggest that each fluorophore when excited exhibits an excitation wavelength at 485 nm and observed fluorescent intensity at 528 nm. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1678              



                                                                                                                                                                                          /SHAFIQUL HAQ/Primary Examiner, Art Unit 1678